t c memo united_states tax_court salvatore j d’ amtico and shirley e d’amtico petitioners v commissioner of internal revenue respondent docket no filed date salvatore j d’amico pro_se stephen c best for respondent memorandum findings_of_fact and opinion chiechi judge respondent determined a deficiency of dollar_figure in petitioners' federal_income_tax for the issue for decision is whether petitioners are entitled for to exclude certain amounts from their gross_income under sec_104 we hold that they are not findings_of_fact some of the facts have been stipulated and are so found petitioners resided in littleton colorado at the time they filed the petition in date pro bakers limited a k a heinz bakery products heinz bakery products or the company a corporation affiliated with h j heinz company hired petitioner salvatore j d’amico mr d’amico who had had many years of experience in the baking industry to serve as the general manager of its plant in buffalo new york during heinz bakery products as-- signed additional duties and responsibilities to mr d’amico in date mr d’amico who was still employed by the company suffered a heart attack on date paul sneddon mr sneddon the presi- dent of heinz bakery products wrote a memorandum mr sneddon’s date memorandum to mr d’amico in order to memorial- ize a meeting that had recently taken place between them mr sneddon’s date memorandum inter alia summarized mr d’amico’s career at heinz bakery products and expressed dissatis-- ‘unless otherwise indicated all section references are to the internal_revenue_code in effect for the year at issue all rule references are to the tax_court rules_of_practice and procedure faction with certain aspects of mr d’amico’s work performance for the company on date mr sneddon wrote another memorandum mr sneddon’s second memorandum to mr d’amico that memoran-- dum informed mr d’amico that his employment with heinz bakery products was terminated outlined the terms of a severance package that the company was offering to him severance package and indicated that mr d’amico had a period of days within which to sign a release form indicating his acceptance of the severance package mr d’amico suffered a second heart attack on date the date of mr sneddon’s second memorandum to him in date mr sneddon sent a letter to mr d’amico in which mr sneddon indicated that because of mr d’amico’s hospitalization as a result of his second heart attack the company was extending until date the period within which mr d’amico was permitted to sign a release form indicating his acceptance of the severance package in date mr d’amico retained thomas s gill mr gill an attorney to represent him regarding the company’s termination of his employment on date mr gill wrote a letter on behalf of his client mr d’amico mr gill’s date letter to daniel vogus mr vogus an attorney for heinz bakery products mr gill’s date letter informed mr vogus that mr d’amico would like to receive payment in the form of mental distress damages and suggested certain language to be included in any settlement agreement entered into by mr d’amico and the company mr gill’s date letter also summarized mr gill’s view of certain case law under sec_104 and concluded although i am sure that heinz and mr d’amico could never agree on whether his termination was wrong- ful i have explained to you how it might be analyzed to show that it was under these circumstances it seems to me that heinz could in good_faith enter into a settlement agreement with mr d’amico which has the effect of making the settlement payment nontaxable to mr d’amico please consider doing this mr gill and mr vogus and other attorneys for heinz bakery products engaged in settlement negotiations regarding mr d’amico’s termination by the company those negotiations re- sulted in an agreement settlement agreement that was executed by mr d’amico and heinz bakery products on date and date respectively mr d’amico never filed a lawsuit against heinz bakery products in the settlement agreement mr d’amico asserted in sec_2 entitled employee claim that his heart condition was a factor that made a difference in the company’s decision to terminate his employment and further asserted that as a result of that termination he suffered a heart attack and the company denied in sec_3 entitled no company wrong- doing a that mr d’amico’s heart condition was a factor in its decision to terminate him b that mr d’amico suffered a heart attack as a result of his termination by the company and c that it committed any wrongdoing whatsoever in terminating his employment pursuant to the settlement agreement the company agreed to pay mr d’amico dollar_figure for mental distress damages in addition to dollar_figure that previously had been paid to him and dollar_figure in consideration for the covenants of secrecy contained in sec_5 of the settlement agreement covenants of secrecy the release contained in section of that agreement release and the other covenants and obligations in the settlement agreement other covenants and obligations to which mr d’amico agreed the company also agreed under the settlement agreement to pay the cost of mr d’amico’s medical benefits through date ie dollar_figure and to purchase the automobile that it was leasing from a third person and that was being used by mr d’amico leased automobile and to transfer the ownership of that automobile to mr d’amico the sections of the settlement agreement relating to the covenants of secrecy and the release provided secrecy employee acknowledges that during his employment with the company he learned conceived discovered or invented ideas inventions improve- ments trade secrets discoveries formulas recipes standards processes packaging relating to products that the company or any of its affiliates produced manufactured sold marketed distributed delivered or had developed or has in development by or for it product information employee also acknowledges that during his employment he learned certain informa-- tion regarding the business organization sales marketing and distribution techniques and plans financial data and other information regarding the affairs of the company and its affiliates company information all product information whether of a patentable nature or not and all company information shall be the sole and absolute property of the company the company shall be the sole and absolute owner of all patent and other rights in connection with such product information and company information employee at all times shall keep all product information and company information secret from everyone and shall not use for his own purposes or disclose such matters to anyone except to company personnel and to others as the com-- pany authorizes employee shall not divulge furnish or make accessible any of the product information or company information or anything relating to the same to any competitor or other person firm or corporation except when the company authorizes him in writing to do so in addition employee shall not disparage the company or its affiliates or take any_action to damage the business of the company or its affiliates as used in this agreement the term affiliates shall mean any company that controls is controlled by or is under common_control with the company including but not limited to any direct or indirect subsidiary or divi- sion of h j heinz company acknowledgment employee acknowledges that a it is reasonable and necessary for the protection of the business and goodwill of the company and its affiliates for employee to enter into this agreement especially the confidentiality provisions b the company would suffer irreparable injury if employee breaches any of the provisions of paragraph of this agreement release a employee on behalf of himself his heirs estate executors administrators successors and assigns fully waives releases and discharges the company and its affiliates and their officers direc-- tors employees and agents collectively the releasees from all actions causes of action claims judgments obligations damages and liabilities of whatsoever kind and character occurring from the beginning of time to the date of this agreement in- cluding but not limited to any such claims arising out of or relating to employee's employment the termi- nation of such employment and any acts or events involving him and the company or any affiliate b employee represents that he has not filed or joined any claim com- plaint charge or lawsuit that is currently pending against any releasee with any govern- mental agency any court or any other body assigned to any other person or entity any such claim complaint charge or lawsuit or authorized any other person or entity to assert any such claim complaint charge or lawsuit on his behalf cc employee shall not file or join any claim complaint charge or lawsuit against any releasee with any governmental agency any court or any other body assign to any other person or en- tity any such claim complaint charge or lawsuit or authorize any other person or en- tity to assert any such claim complaint charge or lawsuit on his behalf d employee waives any claim for damages incurred at any time after the date of this agreement because of the alleged continuing effects of any alleged acts or omissions involving any releasee that occurred on or before the date of this agreement and any right to sue for monetary or injunctive relief against the alleged contin- uing effects of past acts or omissions occur- ring before the date of this agreement extent of release employee understands and agrees that the release and waiver set forth in para- graph of this agreement extends to all rights and claims of every nature and kind whatsoever known or unknown suspected or unsuspected past or present that existed before the execution of this agreement including but not limited to all rights and claims involving race discrimination sex discrimination age discrimination or discrimination against persons with disabilities based upon title vii of the federal civil rights act of as amended u s c 2000e et seg the federal age discrimination in employment act as amended u s c sec_621 et seg or the fed- eral americans with disabilities act u s c et seg or similar state or local statutes or other- wise and all claims in tort or contract related to employee's employment or to any acts or omissions of the company involving employee the release and waiver set forth in paragraph of this agreement or otherwise in this agreement do not release or waive any claim that may arise after the date employer executes this agreement or any claim for unemployment_compensation or workers'_compensation benefits the sections of the settlement agreement relating to the other covenants and obligations to which mr d’amico agreed provided confidentiality of termination employee shall keep strictly confidential and shall not dis- close directly or indirectly to anyone including but not limited to past present and future employees of the company any information concerning the settle- ment or the facts or circumstances that led to the termination of employment and this agreement termina- tion information employee shall also cause his representatives agents and attorneys to keep strictly confidential and to agree with the company a not to disclose directly or indirectly to anyone including but not limited to past present and future employees of the company any termination information and b not to represent any past present or future employee of the company with respect to termination of employment by the company the employee retains the right to disclose the contents of this agreement to the united_states internal_revenue_service or any state taxing agency for the purpose of supporting and defending the employee’s income_tax return or other tax_return and further retains the right to present it in any administrative or judicial proceeding where it becomes relevant upon days prior written notice to the company of the employee’s inten- tion to do so and an explanation of the need for doing so in either case employee at employee’s expense shall take such steps as the company requests to obtain a confidentiality agreement protective_order or other protection of the confidentiality of the contents of this agreement indemnity as a further material induce- ment to the company to enter into this agreement employee shall indemnify and hold the company and its affiliates harmless from and against any and all loss costs damages or expenses including but not limited to attorneys’ fees that the company or its affiliates incur arising out of any breach of this agreement by employee or the fact that any representation employee makes in this agreement was false when made the settlement agreement also provided in pertinent part non-reliance employee represents and acknowledges that in executing this agreement he does not rely and has not relied upon any representation or statement by the company or any of its affiliates or their attorneys not set forth in this agreement with regard to the subject matter basis or effect of this agreement or otherwise entire agreement this agreement sets forth the entire agreement between employee and the company on the subject matter of this agreement and fully supersedes any and all prior agreements or under- standings between the employee and the company pertain-- ing to the subject matter of this agreement the company issued to mr d’amico a form_w-2 for with respect to its purchase of the leased automobile and its transfer of that automobile to mr d’amico during that year form_w-2 -- - relating to the leased automobile that form_w-2 showed wages tips other comp of dollar_figure federal_income_tax withheld of dollar_figure social_security_tax withheld of dollar_figure and medicare_tax withheld of dollar_figure the company also issued one or more forms to mr d’amico for those forms showed additional income totaling dollar_figure which equaled the sum of the three payments that the company had made to and on behalf of mr d’amico during that year under the settlement agreement for the mental distress damages dollar_figure the cove- nants of secrecy the release and the other covenants and obligations dollar_figure and the cost of providing medical benefits to him dollar_figure we shall refer collectively to those forms as forms relating to the settlement agreement petitioners reported as income on page line of the joint federal_income_tax return that they filed for return the_amount_of_wages tips or other comp shown in the form_w-2 relating to the leased automobile and on page line of that return the total of the amounts of income shown in the forms relating to the settlement agreement however that total amount was rounded to the nearest dollar spetitioners rounded the amount shown in the form_w-2 relating to the leased automobile as wages tips other comp e dollar_figure to the lowest and nearest dollar for convenience we shall do the same when referring to the amount of income shown in that form petitioners also claimed on page line of their return an adjustment to ie a reduction of income of dollar_figure the amount of that adjustment equaled the aggregate amount of income shown in the form_w-2 relating to the leased automobile and the forms relating to the settlement agreement that petitioners reported in their return petitioners attached form_8275 disclosure statement to their return with respect to the adjustment to income of dollar_figure that they claimed in that return that form stated while salvatore d’amico was employed by pro bakers limited he suffered a heart attack after he had recovered and returned to work his bemployment was terminated under circumstances giving rise to the inference that it was because of his heart attack salvatore d’amico and pro bakers limited entered into a settlement agreement a copy is attached hereto pro bakers limited paid him dollar_figure of that settlement in the irs has determined that such payment is not taxable under sec_104 a of the code and rev rule in the notice_of_deficiency issued to petitioners notice respondent determined to reduce by dollar_figure the adjustment to income of dollar_figure that petitioners claimed in their return because it has not been established that any amount more than dollar_figure met the requirements of sec_104 as a result in the notice respondent increased petitioners’ taxable_income for by dollar_figure opinion although respondent determined in the notice to increase petitioners’ income by dollar_figure respondent concedes in respon- dent’s answering brief that dollar_figure of that amount which was the cost to the company of providing medical benefits to mr d’amico under the settlement agreement is to be excluded from petition- ers’ gross_income under sec_106 petitioners bear the burden of showing that respondent erred in determining that the remaining amount ie dollar_figure is to be included in their taxable_income for see rule a 290_us_111 the total amount of dollar_figure that remains in dispute consists of the following two components dollar_figure that the company paid mr d’amico during in consideration for the covenants of secrecy the release and the other covenants and obligations to which mr d’amico agreed dollar_figure payment and dollar_figure that the company paid to purchase the leased automobile the ownership of which it transferred to mr d’amico pursuant to the settlement agreement dollar_figure payment petitioners rely on petitioners advance as an alternative argument for the first time on brief that in the event that the court were to hold against them under sec_104 the fair_market_value of the leased automobile and not the amount that the company paid to purchase it should be used in determining the increase in petitioners’ income for that is attributable to that automobile in this regard petitioners contend that the fair continued sec_104 to support their position that both the dollar_figure payment and the dollar_figure payment collectively settlement amounts in dispute are to be excluded from their income for according to petitioners those amounts were paid to mr d’amico to settle his claims against the company for his physical inju- ries sec_61 provides the following sweeping definition of the term gross_income except as otherwise provided in this subtitle gross_income means all income from whatever source derived not only is sec_61 broad in its scope see 515_us_323 exclusions from gross_income must be narrowly construed see id 504_us_229 sec_104 on which petitioners rely provides that gross_income does not include the amount of any damages received whether by suit or agreement and whether as lump sums or as periodic_payments on account of personal injuries or sickness continued market_value of the leased automobile is dollar_figure we reject petitioners’ alternative contention first that contention was raised for the first time on brief and respondent did not have the opportunity to introduce evidence with respect to it second there is nothing in the record to support petitioners’ position on brief that the fair_market_value of the leased automobile is dollar_figure third on the record before us we find that it is the cost to the company of purchasing the leased automobile which is the benefit that mr d’amico received under the settlement agreement and which we hold below is to be included in petitioners’ taxable_income for the regulations under sec_104 restate the statutory language of that section and further provide the term damages received whether by suit or agree- ment means an amount received other than workmen’s compensation through prosecution of a legal suit or action based upon tort or tort type rights or through a settlement agreement entered into in lieu of such prosecution sec_1_104-1 income_tax regs where damages are received pursuant to a settlement agree- ment such as is the case here the nature of the claim that was the actual basis for settlement controls whether such damages are to be excluded from income under sec_104 see united_states v burke supra pincite the crucial guestion is in lieu of what was the settlement amount_paid bagley v commissioner t cc affd 121_f3d_393 8th cir the determination of the nature of the claim is factual see 102_tc_116 affd in part revd in part and remanded on another issue 70_f3d_34 5th cir 58_tc_32 where there is a settlement agreement that is entered into in an adversarial context at arm’s length and in good_faith that determination is usually made by reference to such agreement see 349_f2d_610 10th cir affg tcmemo_1964_33 robinson v commissioner supra lft the settlement agreement lacks express language stating what the settlement amount was paid to settle the intent of the payor is -- - critical to that determination see knuckles v commissioner supra 290_f2d_283 2d cir affg per curiam tcmemo_1960_21 although the belief of the payee is relevant to that inguiry the character of the settle- ment payment hinges ultimately on the dominant reason of the payor in making that payment see agar v commissioner supra pincite fono v commissioner t c affd without published opinion 749_f2d_37 9th cir the supreme court recently summarized the requirements of sec_104 as follows in sum the plain language of sec_104 the text of the applicable regulation and our decision in burke establish two independent requirements that a taxpayer must meet before a recovery may be excluded under sec_104 first the taxpayer must demon- strate that the underlying cause of action giving rise to the recovery is based upon tort or tort type rights and second the taxpayer must show that the damages were received on account of personal injuries or sickness commissioner v schleier supra pincite- fach of the requirements that must be satisfied in order to gualify the settlement amounts in dispute for exclusion from income under sec_104 involves two inquiries that are similar the dual inquiries under the first requirement are whether mr d’amico’s underlying claim was based on tort or tort type rights and if it was whether the underlying claim gave rise to the payment by the company of the settlement amounts in dispute the dual inguiries under the second requirement are -- - whether mr d’amico’s alleged injuries were personal in nature and if so whether the settlement amounts in dispute were received on account of those injuries we turn first to the dollar_figure payment which the company made to mr d’amico under the settlement agreement for the covenants of secrecy the release and the other covenants and obligations to which mr d’amico agreed on the present record we find that petitioners have failed to show what portion of the dollar_figure payment was made for the covenants of secrecy what portion was paid for the release and what portion was paid for the other covenants and obligations assuming arguendo that petitioners had established what portion of the dollar_figure payment was attributable to the covenants of secrecy any such portion was paid_by the company to mr d’ amico for his covenant as set forth in sec_5 of the settlement agreement not to divulge any trade secrets and similar confidential matters that he learned as an employee of the company on the record before us we find that petitioners have failed to establish that any such portion was paid on -according to petitioners’ return the company reflected the dollar_figure payment as well as certain other_payments totaling dollar_figure that the company made to and on behalf of mr d’amico pursuant to the settlement agreement in one or more forms relating to the settlement agreement that it issued to him account of a tort or tort type claim by mr d’amico alleging personal injuries or sickness moreover assuming arguendo that petitioners had established what portion of the dollar_figure payment was attributable to the release on the instant record we find that they have failed to show that any such portion was paid on account of a tort or tort type claim by mr d’amico alleging personal injuries or sickness in this regard we do not attribute any particular weight to the general language in section of the settlement agreement which appears to be boilerplate releasing the company from any and all claims including but not limited to tort claims finally assuming arguendo that petitioners had shown what portion of the dollar_figure payment was attributable to the other sec of the settlement agreement provides that the release extends to all rights and claims of every nature and kind whatsoever known or unknown suspected or unsuspected past or present that existed before the execution of this agreement including but not limited to all rights and claims involving race discrimination sex discrimination age discrimination or discrimination against persons with disabilities based upon title vii of the federal civil rights act of as amended u s c dollar_figuree et seg the federal age discrimination in employment act as amended u s c sec_621 et seg or the federal americans with disabilities act u s c et seg or similar state or local statutes or otherwise and all claims in tort or contract related to employee’s employment or to any acts or omissions of the company involving employee -- - covenants and obligations to which mr d’amico agreed ’ on the record before us we find that petitioners have failed to estab- lish that any such portion was paid_by the company on account of a tort or tort type claim by mr d’amico alleging personal injuries or sickness we turn now to the dollar_figure payment that pursuant to the settlement agreement the company made to purchase the leased automobile the ownership of which it transferred to mr d’amico on the instant record we find that petitioners have failed to establish that the dollar_figure payment was made by the company on account of a tort or tort type claim by mr d’amico alleging personal injuries or sickness in fact the record shows that the company considered the dollar_figure payment to be wage type compensation to mr d’amico which it reflected in the form_w-2 ‘under sec of the settlement agreement mr d’amico agreed to keep strictly confidential and not to disclose any information concerning the settlement or the facts and circumstances that led to his termination of employment by the company and the settlement agreement except for disclosure of the settlement agreement to the internal_revenue_service or any state taxing agency for the purpose of supporting and defending mr d’amico’s tax position and or in any administrative or judicial proceeding where it became relevant under sec of the settlement agreement mr d’amico agreed as a further material inducement to the company to enter into the settlement agreement to indemnify and hold the company and its affiliates harmless from and against any and all loss cost damages or expenses that they incurred arising out of a breach of the settlement agreement or the fact that any representation made by mr d’amico in the settlement agreement was false when made relating to the leased automobile that it issued to him based upon our examination of the entire record before us we find that petitioners have failed to satisfy the requirements necessary under sec_104 for exclusion of the settlement amounts in dispute from their gross_income we further find on that record that petitioners have failed to carry their burden of showing error in respondent’s determination as modified on brief in petitioners’ favor that they must include the settlement amounts in dispute ie dollar_figure in their taxable_income for to reflect the foregoing and the concession of respondent on brief decision will be entered under rule swe have considered all of the specific contentions and arguments of petitioners relating to the settlement amounts in dispute that are not discussed herein and we find them to be without merit and or irrelevant
